IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40662
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MITCHELL HAYWARD BAILEY,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-00-CR-24-1
                        --------------------
                           April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Mitchell Hayward Bailey

has filed a motion to withdraw from representation of Bailey and

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Bailey has not responded to counsel’s brief.   Our independent

review of the brief and the record discloses no nonfrivolous

issue.   Accordingly, counsel’s motion to withdraw is GRANTED;

counsel is excused from further responsibilities herein and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.